Pursuant to Ind. Appellate Rule 65(D), this

                                                              FILED
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
                                                            Oct 12 2012, 9:21 am
the defense of res judicata, collateral
estoppel, or the law of the case.
                                                                   CLERK
                                                                 of the supreme court,
                                                                 court of appeals and
                                                                        tax court



ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

CHRIS P. FRAZIER                                    GREGORY F. ZOELLER
Marion County Public Defender Agency                Attorney General of Indiana
Appellate Division
Indianapolis, Indiana
                                                    MICHAEL GENE WORDEN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

ROBIN MCFARLAND,                                    )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 49A02-1203-CR-239
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Marc T. Rothenberg, Judge
                             Cause No. 49F09-0910-FD-46425



                                         October 12, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
       Robin McFarland appeals her conviction for class D felony theft following a bench

trial. She argues that the trial court abused its discretion in admitting State’s Exhibit 1, a six-

photo array including McFarland’s photograph, because the out-of-court identification

procedure was unduly suggestive.

       At trial, McFarland initially made an objection to the admission of Exhibit 1 based on

inadequate foundation, which the trial court sustained. Tr. at 24-25. Later, McFarland

objected to the admission of Exhibit 1 on the ground that there were other photo arrays

shown to the State’s witness that the defense had not seen. Id. at 48. The trial court granted

a continuance to permit the defense to examine the other photo arrays, which were the photo

arrays prepared regarding the other suspects in the crime. When trial resumed, defense

counsel stated that he had had a chance to review the other photo lineups and had no

objection to the admission of Exhibit 1. Id. at 56-57. Exhibit 1 was admitted.

       McFarland specifically stated that she had no objection to Exhibit 1. When a party

expressly agrees to the admission of evidence, any error in its admission is invited error.

Oldham v. State, 779 N.E.2d 1162, 1171 (Ind. Ct. App. 2002), trans. denied (2003).

“Invited errors are not subject to appellate review, and a party therefore may not invite error,

and then subsequently argue that the error requires reversal.” Id. As any admission of

Exhibit 1 was invited error, it does not constitute reversible error. We therefore affirm

McFarland’s conviction.

       Affirmed.

RILEY, J., and BAILEY, J., concur.


                                                2